[Cite as Folck v. Bonar, 2013-Ohio-3273.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                    CLARK COUNTY

 NEAL C. FOLCK                                   :
                                                 :     Appellate Case No. 2012-CA-89
          Plaintiff-Appellant                    :
                                                 :     Trial Court Case No. 12-CVI-1848
 v.                                              :
                                                 :
 RONALD BONAR                                    :     (Civil Appeal from
                                                 :     (Clark County Municipal Court)
          Defendant-Appellee                     :
                                                 :
                                             ...........

                                            OPINION

                                Rendered on the 26th day of July, 2013.

                                             ...........

NEAL C. FOLCK, 4581 Jeremy Avenue, Springfield, Ohio 45502
     Plaintiff-Appellant, pro se

RONALD BONAR, 4141 Loyala Chase Lane, Dayton, Ohio 45424
    Defendant-Appellee, pro se

                                            .............

HALL, J.,

        {¶ 1}    Neal C. Folck appeals pro se from the trial court’s judgment in his favor and

against appellee Ronald Bonar in the amount of $39.75 plus costs.

        {¶ 2}    The record reflects that Folck filed a small-claims complaint against Bonar in
                                                                                                        2


May 2012 seeking $3,000 in damages. The complaint alleges that Bonar owes the money as a

result of failing to repay loans and failing to compensate Folck for various services. The case

proceeded to trial before a magistrate in October 2012. At trial, Folck presented evidence that he

had loaned Bonar money to retrieve a repossessed car, to pay court fines, to pay auto insurance,

and to renew a license. Folck also testified that Bonar owed him $245 for borrowing Folck’s

car. Finally, Folck testified that Bonar owed him $2,000 for “services” he provided to help Bonar

get his vehicle registration restored. (Trial Tr. at 8-13 and Exh. A). Folck admitted, however, that

no promissory note or written agreement existed with regard to the $2,000. (Id. at 13).

        {¶ 3}    For his part, Bonar admitted borrowing a total of $739.75 from Folck. He

testified, however, that he had repaid Folck $700. (Id. at 20). Bonar stated that the parties did not

have an agreement requiring him to pay to use Folck’s car. (Id.). With regard to Folck’s claimed

entitlement to $2,000 for his services, Bonar testified that he and Folck were friends and that he

had no idea Folck expected compensation for his help. (Id. at 21).

        {¶ 4}    After hearing the evidence, the magistrate ruled from the bench as follows:

                Alright. I considered the evidence that’s been presented today. Uh the

        plaintiff does have the burden of proof in this case. I find that plaintiff uh did in

        fact loan defendant the sum of seven hundred and thirty-nine dollars and

        seventy-five cents of which seven hundred was paid back. I’m going to award

        judgment in favor of plaintiff in the amount of thirty-nine dollars and seventy-five

        cents. Plaintiff has failed to meet its burden of proof as to the remaining items.

        Judgment will be thirty-nine seventy-five plus the court costs.

(Id. at 23).

        {¶ 5}   Following the hearing, the magistrate filed a written decision memorializing its
                                                                                                     3


ruling. (Doc. #12). Folck timely objected. (Doc. #13A-F). The trial court then filed a decision and

entry in which it addressed and rejected each objection. (Doc. #14A-B). At the end of its ruling,

the trial court found “that the Magistrate has properly determined the factual issues and

appropriately applied the law.” (Id.). The trial court adopted the magistrate’s decision and entered

judgment in Folck’s favor for $39.75 plus costs.

       {¶ 6}    On appeal, Folck has failed to present any assignments of error. He simply

references his trial testimony and argues that the magistrate and trial court overlooked various

facts, most of which are immaterial. For example, Folck cites Bonar’s alleged non-payment of

financial obligations unrelated to this case. The trial court correctly found these issues “irrelevant

to the present case.” Folck also accuses Bonar of driving without insurance, which is another

irrelevant issue. Folck next complains about the trial court not enforcing a “verbal agreement”

involving Bonar renting his car and about Bonar failing to submit documentary proof that he

repaid $700. The trial court found, however, that Folck failed to meet his burden of proof about

the existence of a verbal agreement. The trial court also found that Bonar did repay $700.

       {¶ 7}    Folck next disputes Bonar’s claim that Folck resided with him for six months,

but this issue is irrelevant. Folck also complains about not being compensated for his services.

But the trial court found that he failed to meet his burden of proof on this issue. Although Folck

presented the trial court with a purported “IOU” from Bonar, it pertained to money Bonar

admitted borrowing and testified that he had repaid. It did not pertain to the $2,000 Folck claimed

Bonar owed for his “services.” As he did in the proceedings below, Folck also criticizes Bonar

for the young age of Bonar’s girlfriend. He additionally quotes “Judge Judy.” The trial court

properly found the girlfriend’s age and Judge Judy’s on-air advice irrelevant. Finally, Folck

mentions a garnishment proceeding, a stroke Bonar suffered, Bonar’s failure to file objections
                                                                                                   4


below, and Bonar’s claim that Folck came to his house demanding money. None of these issues

have particular relevance to the money damages claimed in Folck’s complaint.

          {¶ 8}   Having reviewed the record, we find ample evidence to support the trial court’s

judgment for Folck in the amount of $39.75 plus costs. Although the parties at times presented

conflicting testimony, “it is the function of the trier of fact to determine which testimony to

believe.” In re Dakota, 2d Dist. Greene Nos. 02CA39, 02CA40, 2003-Ohio-5739, ¶15. It is well

settled that the trier of fact is in the best position to weigh the credibility of witnesses and the

proffered testimony. Seasons Coal Co. v. Cleveland, 10 Ohio St.3d 77, 80, 461 N.E.2d 1273

(1984).

          {¶ 9}   Here we see no error in the magistrate’s or the trial court’s resolution of the

issues in this case and no basis for reversal. Accordingly, the judgment of the Clark County

Municipal Court is affirmed.

                                          .............

DONOVAN and FROELICH, JJ., concur.



Copies mailed to:

Neal C. Folck
Ronald Bonar
Hon. Thomas E. Trempe